Citation Nr: 1503101	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for loss or atrophy of the left testicle.

3.  Entitlement to an increased rating for residuals of a shrapnel wound to include degenerative arthritis, right wrist, and contracture deformity of the right fifth finger, rated as noncompensable prior to February 9, 2012, and 10 percent disabling thereafter.

4.  Entitlement to an initial compensable rating for shrapnel wound scars of the right fifth finger and wrist.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issues of service connection for bilateral hearing loss and increased ratings for right wrist and fifth finger shrapnel wound residuals, including scars, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's loss or atrophy of the left testicle was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for loss or atrophy of the left testicle are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his current atrophy or loss of the left testicle first manifested during service, and thus, service connection is warranted.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).

Establishing entitlement on a direct basis generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the record clearly establishes a current disability.  A June 2010 VA examiner found on physical examination "a very small remnant of the left testicle," and diagnosed atrophic left testicle.  Additionally, the record establishes in-service incurrence.  The Veteran has provided lay testimony that his left testicle began to atrophy during his period of active service between October 1965 and September 1967.  He testified that, initially, his left testicle began to swell in service; then, the swelling went down and the testicle "eventually just went away."   

The Board finds the Veteran's lay testimony as to the onset of atrophy of the left testicle in service to be both competent and credible.  The Veteran is competent to state that he observed his left testicle to atrophy or shrink during service, as such is capable of lay observation.  See 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).   Moreover, his assertion of in-service incurrence is corroborated by other evidence of record, including a July 2013 written statement from his ex-wife, indicating her personal knowledge that the Veteran went into service with both testicles intact, and, after service, had only one testicle.  Even more probative, a July 1977 reserve service examination that documents the left testicular atrophy includes a contemporaneous notation, "noticed during service time."  Thus, the Board finds the Veteran's report credible, as it is corroborated by other evidence of record.

Finally, regarding nexus, the Veteran has also provided competent and credible lay testimony that the atrophy of his left testicle which began in service, continued thereafter until his left testicle all but disappeared.  As discussed above, testicular atrophy is capable of lay observation; thus, the Board considers it here to be a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).
As a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this regard, he is competent to identify a simple medical condition or symptoms that later support a diagnosis by a medical professional, such as here.  Indeed, he competently described an onset of atrophy of the left testicle in service, and atrophic left testicle was diagnosed by a reserve service examiner in July 1977, and again by a June 2010 VA examiner.  Notably, the June 2010 VA examiner did not offer an opinion contradictory to the Veteran's testimony.  As such, his lay testimony regarding the onset and course of the left testicular atrophy is considered credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).

The Board recognizes that atrophy of the left testicle was not noted on a September 1967 separation examination.  However, the Board finds that absence to be of little probative weight for two reasons.  First, if the atrophy had just begun in service, it is possible that it had not yet progressed to such a point that it would be observed by an examiner on a general physical examination.  Second, and in the same vein, the Board notes that that neither did the separation examiner note a finding of a left knee scar, which was documented upon entrance in July 1965.  Even affording the separation examination minimal probative weight, the evidence is at least in relative equipoise.

Thus, after resolving all doubt in favor of the Veteran based on the facts and evidence presented in this case, the Board finds that service connection for an atrophic left testicle is warranted.


ORDER

Service connection for atrophy of the left testicle is granted.


REMAND

The Board finds that further development is necessary prior to adjudicating the hearing loss service connection claim, and the increased rating claims pertaining to shrapnel wound residuals of the right wrist and fifth finger (including scars, degenerative joint disease, and finger contracture).

Regarding service connection for hearing loss, the Board finds, reluctantly, that the Veteran should be afforded one last opportunity to participate in a VA audiological examination.  In this regard, he was already afforded VA audiological examinations in June 2010 and April 2013 and, each time, the VA examiner determined the Veteran's results to be unreliable and invalid due to poor interest reliability suggestive of poor effort or a lack of cooperation on the part of the Veteran.  The Veteran should be made aware that he has yet to meet the threshold requirement of current hearing disability for VA purposes pursuant to 38 C.F.R. § 3.385, despite there being evidence that he "likely has some hearing loss, but not to the degree that he was admitting."  On remand, he should be informed that any failure to cooperate that results in invalid or unreliable test results, will likely result in the denial of his claim on the basis that a current hearing loss disability for VA purposes.  Nevertheless, he should be afforded one last opportunity, and thus, the claim is remanded.

Next, regarding the increased rating claims on appeal relating to residuals of shrapnel wounds to the right wrist and fifth finger, the Board finds that current examinations are necessary.  Although examinations were just provided in February 2012, less than three years, ago, the Veteran provided lay testimony in August 2013 that suggests the need for new examinations.  Specifically, the Veteran testified that due to scarring on his hand, he "can't straighten this thing out," experiences incoordination, and is hindered from doing certain things.  He also testified that the scarring affects his hand "to where I can't grasp anything like I can with my left hand."  Additionally, given that Veteran testified as to additional right wrist symptoms that were not reported during his last examination in February 2012, including that his right wrist "kind of locks up a little bit," the Board finds a new examination is necessary, as the Veteran's August 2013 testimony suggests that his right wrist and fifth finger conditions may have worsened.

Finally, relevant ongoing medical records should also be requested, to include any relevant outstanding medical records from the Veteran's longtime treating physician Dr. B dating since September 2009.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, as the Veteran testified during his Board hearing that after service, he worked for the Hager Hinge Company for 40 years (since around 1968 or 1969) and that his hearing was tested through his employer, those records should also be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, to include Dr. Joyce Boehmer, who have treated him for his hearing loss or shrapnel wound residuals affecting the right wrist and fifth finger, to include scarring, degenerative joint disease, and finger contracture.  After securing any necessary releases, the RO should request any records identified which are not duplicates of those contained in the claims file. 

In addition, obtain relevant ongoing VA treatment records dating since June 2013. 

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Ask the Veteran to provide the address of his former employer, Hager Hinge Company, and to complete an authorization for the release of employment records dating from 1967 until retirement that relate to his hearing loss claim. 

3.  After the development above is complete to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss arose in service or is otherwise etiologically related to service.  

In rendering the opinion, the examiner should note that noise exposure in service is conceded.  Additionally, the examiner the examiner should be aware that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, both the entrance and separation examinations of record are dated prior to November 1967.

The rationale for any opinion expressed should be set forth.

4.  Schedule the Veteran for VA orthopedic and scars examination to determine the current severity of all of his right wrist and fifth finger shrapnel wound residuals, to included degenerative joint disease, finger contracture, and scarring.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

A rationale for any opinion expressed should be set forth.

5.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issues presently on appeal readjudicated. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


